Citation Nr: 1752445	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diverticulosis, to include as secondary to service-connected hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned at a June 2016 hearing.  A transcript of that hearing is of record. 

In September 2016, the Board remanded this matter for further development.  The record now shows substantial compliance with the September 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 


FINDINGS OF FACT

1.  The probative evidence of record shows no complaint, diagnosis, or treatment of diverticulosis in service. 

2.  The probative evidence of record shows that the Veteran's diverticulosis was not caused or aggravated by his service-connected hiatal hernia. 


CONCLUSION OF LAW

The criteria for service connection for diverticulosis, to include as due to service-connected hiatal hernia, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for diverticulosis, to include as secondary to his service-connected hiatal hernia. 

A copy of the relevant laws and regulations governing the Veteran's claims have were provided to him in the Statement of the Case dated January 2011 and supplemented in June 2015.

The record shows a diagnosis of diverticulosis in June 2009, confirmed by colonoscopy in September 2014, and consistently monitored and treated at VA medical facilities.  As VA has not contested this diagnosis, the presence of a current disability is shown.   

I. Evidence

The Veteran's service treatment records (STRs) are silent for complaint, diagnosis, or treatment of diverticulosis.  His separation examination in August 1977 listed several medical conditions, including hiatal hernia, but was silent for diverticulosis.  The Veteran was hospitalized in May and June 1974 with complaints including persistent nausea and vomiting, especially after meals, and chronic epigastric pain.  The Veteran was diagnosed with hiatal hernia, an anxiety reaction, obesity, and hypertension related his anxiety.  When he was rehospitalized in June, his treating doctor suspected a psychosomatic cause of the nausea and vomiting and successfully treated these symptoms with a placebo.    

After separation, while the Veteran suffered from several well-documented medical conditions, his medical records are silent for diverticulosis until July 2009.  In July 2009, the Veteran had a colonoscopy and was diagnosed with diverticulosis.  He was given instructions for treatment but no information on the cause of this condition.  Treatment records reflect an ongoing diagnosis of diverticulosis with occasional instances of acute diverticulitis from this time forward, but do not offer information on the cause of either condition.  A CT scan from July 2014 noted mild sigmoid diverticulitis with no evidence of abscess or perforation.  A colonoscopy performed in September 2014 noted multiple large diverticula on the Veteran's sigmoid colon, described as severe.  Neither treating doctor gave an opinion as to the cause of the Veteran's condition.  

A November 2016 VA examiner reviewed the claims file and examined the Veteran.  This examiner opined that the Veteran's condition was less likely than not incurred in or caused by active service.  The examiner explained that the symptoms recorded in the Veteran's STRs were consistent with hiatal hernia, as diagnosed at the time.  The examiner listed the typical signs of diverticulitis, which include: lower abdominal tenderness, usually on the lower left side; nausea; vomiting; constipation; fever; gas or bloating; diarrhea; and in some cases loss of appetite.  

The November 2016 VA examiner also opined that the Veteran's diverticulitis was less likely than not caused by or aggravated by his hiatal hernia.  The examiner explained that hiatal hernia is caused by a weakness in the diaphragm and affects the esophagus, whereas diverticulitis is caused by inflammation of outpouches of large intestine.  The examiner noted that present medical literature does not show hiatal hernia causing outpouching or inflammation of the large intestine.  The examiner therefore opined that there is no medical connection between the two conditions, and that hiatal hernia did not cause the Veteran's diverticulitis or aggravate it beyond its natural progression.

The Veteran has stated that his diverticulosis started during his active service.  He testified that he was not told at the time what it was, but that when he was later diagnosed he realized that the symptoms he experienced were the same as those he experienced in service.  He has also stated that his hiatal hernia is causing acid to build up in his stomach, eroding the "shield" in his stomach, and he believes this is related to his diverticulosis.  The Veteran acknowledged at his June 2016 hearing that no doctor had told him this was true.  The Veteran indicated that he would seek nexus opinions from two doctors in the 60 days after the hearing, but no such opinions have been provided.



II. Direct Service Connection

The Board notes that the November 2016 VA examiner's report incorrectly stated that the Veteran's diverticulosis was first diagnosed in 2014, not 2009.  However, nothing in the reasoning provided by the examiner is affected by the diagnosis in 2009, which is still over three decades after separation from service.  Of the listed typical symptoms of diverticulitis, the Veteran did not complain of abdominal tenderness, constipation, gas or bloating, diarrhea, or loss of appetite while in service.  The Veteran did suffer fever while in service, but this was diagnosed as due to co-occurring infections.  His complaint of nausea and vomiting was found to be psychosomatic in nature and successfully treated with a placebo.  The Board finds that the VA examiner's opinion is well supported by the record and should be afforded considerable probative weight.  No other medical professional has provided an opinion as to the cause of the Veteran's diverticulosis.

The Veteran is competent to describe his symptoms in service, but he has not provided any specific information to support his claim beyond an assertion that he suffered from diverticulosis in service but was not told about it.  The Veteran's STRs do not appear to reflect any unexplained symptoms or other indication of diverticulosis to support his opinion.  

The Board finds that the opinion provided by the VA examiner in November 2016 is the most probative evidence of record addressing the issue of a causal nexus between the Veteran's diverticulosis and his active service.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that he experienced diverticulosis in service, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinion is afforded significant weight, and it is the most probative evidence of record.

Because the evidence weighs against finding that the Veteran's diverticulosis was incurred in, caused by, or aggravated by service, the Board must deny direct service connection for diverticulosis.

III. Secondary Service Connection

The November 2016 VA examiner opined that the Veteran's hiatal hernia less likely than not caused or aggravated his diverticulosis.  This opinion was supported with both an explanation of the two conditions, which occur on opposite ends of the GI tract, and by reference to up to date medical literature.  The medical literature indicated no causal connection between the two conditions.  No other medical professional has provided an opinion as to the relationship between hiatal hernia and diverticulosis. 

The Board finds that the opinion provided by the VA examiner in November 2016 is the most probative evidence of record addressing the issue of a causal nexus between the Veteran's diverticulosis and his hiatal hernia.  The examiner reviewed the claims file, examined the Veteran, provided an opinion, and included a rationale that was comprehensive and consistent with the evidence of record and medical literature.  The other opinion contained in the claims file is that of the Veteran.  While he asserts that his hiatal hernia caused or aggravated his diverticulosis, the Board finds that the opinion provided by the VA examiner needs to be afforded more probative weight than the Veteran's assertions.  The VA examiner has experience, expertise, and training that the Veteran, as a layperson, is not shown to have.  As such, the examiner's opinion is afforded significant weight, and it is the most probative evidence of record.

Because the evidence weighs against finding that the Veteran's hiatal hernia caused or aggravated his diverticulosis the Board must deny secondary service connection for diverticulosis.




ORDER

Entitlement to service connection for diverticulosis is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs.  


